PER CURIAM.
Defendant was charged with the crime of driving a motor vehicle while under the influence of intoxicating liquor and was found guilty by the circuit judge, sitting without a jury. He claims various errors of law occurred.
Defendant’s first assignment of error is as follows:
“The seizure of breath from the appellant’s person after he had requested to call his attorney is a violation of appellant’s rights secured by the Fourth and Fourteenth Amendments of the United States Constitution, and by Article I, Section 9 of the Oregon Constitution.
As worded, the assignment of error does not complain of any ruling by the court below. Appellant faded to comply with Rule 19 of the rules of this court, so we do not consider this assignment.
The defendant’s other three assignments of error have to do with the alleged admission of certain evidence at the trial. We have been provided with a transcript of the proceedings at the hearing on the motion to suppress, but not with a transcript of the testimony at the time of the trial. Thus, we do not know whether the evidence herein objected to was admitted. We wid not speculate concerning the evidence. Our review of this case is limited to the record before us. State v. Sluder, 1 Or App 457, 463 P2d 594 (1970).
Affirmed.